       Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 1 of 32



 1   Ros BONTA
     Acting Attorney General of California
 2   JEFFREY R. VINCENT
     Supervising Deputy Attorney General
 3   DANIEL B. AL WEISS
     Deputy Attorney General
 4   StateBarNo.191560
     1515 Clay Street, 20th Floor
 5   P.O. Box 70550
     Oakland, CA 94612-0550
 6    Telephone: (510) 879-0005
       Facsimile: (510) 622-2270
 7    E-mail: Daniel.Alweiss@ doj .ca.gov
     Attorneys for Defendants Sgt. Richard Henderson,
 8   Officer Eric Hulbert, and Officer Donald Saputa

 9

10                                  UNITED STATES DISTRICT COURT

11                               NORTHERN DISTRICT OF CALIFORNIA

12                                       SAN FRANCISCO DIVISION

13
                                                             Case No. 3:20-cv-04637-VC
14    L.S. individually and as Successor-in
      Interest to Decedent ERIK SALGADO by                   NOTICE OF MOTION AND MOTION
15    and through her guardian ad litem Michael              TO QUASH RECORDS SUBPOENAS;
      Colombo; BRIANNA COLOMBO and                           MEMORANDUM OF POINTS &
16    FELINA RAMIREZ, Mother of decedent,                    AUTHORIOTIES IN SUPPORT;
                                                             SUPPORTING DECLARATION
17                                              Plaintiff,
                                                             [Fed. R. Civ. Proc. 45 (d)(3) ;
                     V.
18                                                              Loe. Rule 7-2.]

19                                                           Date: September 9, 2021
      RICHARD HENDERSON, et al.; DOES 2-                     Time: 2:00 p.m.
20    25, inclusive,                                         Comiroom: 4, 17th Floor
                                                             Judge: Hon. Vince Chhabria
21                                          Defendants.
                                                             Trial Date:     March 28 , 2022
22                                                           FAC Filed:      September 3, 2020
     ---------------------J
23

24   TO PLAINTIFFS AND THEIR ATTORNEYS OF RECORD:

25        PLEASE TAKE NOTICE that on September 9, at 2:00 p.m. , before the Honorable Vince

26   Chhabria, United States District Court Judge in Courtroom No. 4, of the above-entitled comi,

27   located at 450 Golden Gate A venue, San Francisco, CA 94102, Defendant Sgt. Richard

28   Henderson (Defendant), will, and hereby does, move for an order quashing records subpoenas


          Not. Mot. & Motion to Quash Subpoenas; Mem . of Ps & As in Support; Deel. (Case No .: 3:20-cv-04637-VC)
           Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 2 of 32



 1   from Plaintiffs L.S. individually and as Successor-in Interest to Decedent ERIK SALGADO by

 2   and through her guardian ad !item Michael Colombo; BRIANNA COLOMBO and FELINA

 3   RAMIREZ, Mother of Decedent (Plaintiffs) served on the Veterans Administration - Long Beach

 4   and the Long Beach Police Department, pursuant to Federal Rules of Civil Procedure

 5   45(d)(3)(A)(iii). This motion is on the grounds that:

 6           1. Plaintiff seeks disclosure of information protected by the Privacy Act of 1974 and

 7   HIP AA, and an order quashing such subpoena is warranted under Federal Rules of Civil

 8   Procedure 45(d)(3)(A)(iii).

 9           Pursuant to Local Rule 7-2(b)(3), Defendant, as the moving party, seeks relief from this

1O   Comi in the form of an order quashing the above subpoenas, as to his medical and mental health

11   records, and third-party witness statement in a police report about his health.

12           Defendant's motion is based upon this Notice of Motion and Motion, Memorandum of

13   Points and Authorities, and supporting declaration with exhibits, all papers and pleadings on file

14   in this matter, any supporting request for judicial notice, and such oral and written material as

15   may be presented at the hearing of this motion or any other additional evidence as may be

16   considered at the hearing.

17           Accordingly, Defendant prays that this motion be granted and other relief as this cou1i

18   deems proper.

19                                        STATEMENT OF THE ISSUES
20           Pursuant to Local Rule 7-4(a)(3), the main issue is:

21           1.     Do Plaintiffs ' subpoenas seek disclosure of information protected by the Privacy Act

22   of 1974 and HIP AA?

23                                                 INTRODUCTION
24           Plaintiffs subpoenas seek disclosure of information protected by the Privacy Act of 1974

25   and HIP AA because they seek all of Defendant 's medical and mental health records from 2001 to

26   the current, and his third-party witness statement in a police report about his personal health

27   condition.

28   ///
                                                               2
             Not. Mot. & Motion to Quash Subpoenas ; Mem . of Ps & As in Support; Deel. (Case No.: 3 :20-cv-0463 7-VC)
       Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 3 of 32



 1         These are personal records, and they may not be released absent a court order 5 U.S .C. §

 2   552a(b )(11 ). Plaintiffs had made no effort to show any good cause and obtain such an order.

 3                                           PROCEDURAL FACTS
 4         On Wednesday, July 21 , 2021 at 2:05 pm, Plaintiffs ' counsel emailed a link to obtain the

 5   subpoenas to VA-Long Beach and the Long Beach Police Department. (Ex. A; Alweiss Deel. at

 6   7:22-24.) In this email, Plaintiffs ' counsel conducted a "pre-emptive" meet and confer related to

 7   Defendant's health condition. (Alweiss Deel. at 7:24-25.)

 8         This email contained 17 links to view the subpoenas, but none of these documents were

 9   attached as a PDF file. (Alweiss Deel. at 7:26-27.) Defendant ' s counsel and his secretary could

10   could view these documents, but could not download or print them. (Alweiss Deel. at 7:27-28 .)

11   Counsel's Outlook email locked up each time he attempted to access the documents by clicking

12   the link. (Alweiss Deel. at 7:28; 8:1.) The next day, counsel's office was able to download and

13   print these documents through a third-party account with Google . (Alweiss Deel. at 8: 1-2.)

14   These subpoenas were physically received in counsel's office on Monday, July 26. (Alweiss

15   Deel. at 8:2-3.)

16         The VA-Long Beach subpoena required production on Monday August 2, and the Long

17   Beach Police Depai1ment subpoena for August 4. (Exs. B & C; Alweiss Deel. at 8:4-5.) These

18   subpoenas were not timely served on defense counsel. (Alweiss Deel. at 8:5-6.)

19         On Tuesday, July 27, counsel emailed and telephoned Plaintiffs' counsel as a meet and

20   confer for these subpoenas. (Alweiss Deel. at 8:7-8 .) On Wednesday, July 28, the parties met

21   and conferred as to these subpoenas. (Alweiss Deel. at 8: 8-9.) Plaintiffs ' counsel expressly

22   indicated he did not know if these subpoenas met and complied with HIPP A and applicable

23   privacy laws. (Alweiss Deel. at 8:9-10 .) Plaintiffs ' counsel agreed to limit the VA subpoena from

24   2010 to the current, and to be under a protective order. (Alweiss Deel. at 8: 10-11.)

25         Later that day, counsel emailed his analysis of Plaintiffs ' authority for the scope of these

26   subpoenas, and Plaintiffs ' counsel rejected it. (Ex. E; Alweiss Deel. at 8:12-13.) On Thursday,

27   July 29, counsel emailed another meet and confer letter to Plaintiffs ' counsel expressly asserting

28   the Privacy Act of 1974, and requested Plaintiffs withdraw their subpoenas, and bring a noticed
                                                            3
           Not. Mot. & Motion to Quash Subpoenas; Mem . of Ps & As in Support; Deel. (Case No.: 3 :20-cv-0463 7-VC)
           Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 4 of 32



 1   motion to obtain a court order permitting such disclosures . (Ex. F; Alweiss Deel. at 8: 13-16.)

 2   Plaintiffs rejected that idea, and requested Defendant bring this motion to quash. (Alweiss Deel.

 3   at 8: 16-17.)

 4                                                    ANALYSIS

 5   I.    THIS MOTION Is PROPERLY BEFORE THIS COURT

 6           Defendant seeks to quash Plaintiffs ' subpoenas because the information sought under them

 7   is protected under the Privacy Act of 1974 and HIPAA. Fed. R. Civ. P. 45(d)(3)(A)(iii); 5 U .S.C.

 8   § 552a(b ); 45 C.F.R. § 164.502. Plaintiffs served records subpoenas seeking personal

 9   information related to Defendant, which is protected under the Privacy Act of 1974 and HIPAA.

10           The paiiies have met and conferred under Local Rule 3 7-1 , both via email and Ii ve

11   telephone conversation. Defendant seeks an order quashing such subpoenas, and this matter is

12   properly before this Court.

13
     II.   DEFENDANT'S RECORDS MAY NOT BE DISCOVERED BY PLAINTIFFS' SUBPOENAS
           WITHOUT HIS CONSENT.
14

15           Defendant's records may not be discovered by Plaintiffs ' subpoenas without his consent.

16   Under 5 U.S.C. section 552a(b), " [n]o agency shall disclose any record which is contained in a

17   system of records by any means of communication to any person, or to another agency, except

18   pursuant to a written request by, or with the prior written consent of, the individual to whom the

19   record pertains."

20           The only applicable exception to the "no disclosure without consent rule" would be if this

21   comi ordered such a disclosure. 5 U.S.C. § 552a(b)(l l). However, a subpoena issued by

22   plaintiffs' counsel is not a court order within the meaning of the exception, because it is not

23   " specially approved" by a judge. Doe v. Di Genova, 779 F.2d 74, 77-85 (D .C . Cir. 1985); see

24   also, Ricoma v. Standard Fire Ins. Co. , No. 5:12-CV-18, 2013 WL 1164499, at *1 n.2 (E.D .N.C.

25   Mar. 20, 2013); Hoffman v. Astrue , No. 3:10-CV-00214, 2011 WL 195617, at *4 (W.D. Ky. Jan.

26   18, 2011); U.S. Dept. of Justice, Overview of the Privacy Act of 1974 (2020 ed.), at 121.

27   Ill

28   Ill
                                                             4
             Not. Mot. & Motion to Quash Subpoenas; Mem . of Ps & As in Support; Deel. (Case No.: 3:20-cv-04637-VC)
           Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 5 of 32



 1           In Doe v. DiGenova, a veteran challenged the VA's authority to release his medical records

 2   in response to a subpoena. The court was clear, "subpoenas-grand jury or otherwise-do not

 3   qualify as 'order[s] ofa comi of competent jurisdiction' under 5 U.S.C. § 552a(b)(l l), unless

 4   they are specifically approved by a comi." Doe v. DiGenova, 779 F.2d at 85.

 5           Additionally, under HIP AA, a covered entity "may not use or disclose protected health

 6   information," except as expressly permitted under that Act. 45 C.F.R. § 164.502(a). As

 7   applicable in this case, Plaintiffs would need to provide to the record provider sufficient notice of

 8   Defendant's objection to such records being disclosed, prior to the date of production. 45 C.F.R.

 9   § 164.512(e)(l).
1O           Here, Plaintiffs' counsel has issued two records subpoenas seeking all medical and mental

11   health records for Defendant from 2001 to the current, from the Veterans Administration-Long

12   Beach, and a police report in Long Beach where Defendant gave a witness statement which

13   disclosed his personal health information. It is indisputable that such records fall within the term

14   "record" for purposes of the Privacy Act, and to the extent are records for healthcare treatment at

15   the VA. 5 U.S.C. § 552a(a)(4); 45 C.F.R. § 160.103.

16           Upon receiving notice of such records, Defendant objected and did not consent. Defendant

17   requested Plaintiffs withdraw their subpoenas. Plaintiffs' counsel refused and requested

18   Defendant bring a motion to quash. There is no good faith or valid basis for Plaintiffs to believe

19   they may obtain Defendant's records, over his objections, and without his consent, and in

20   violation of the above authorities. These records fall squarely within the protections of the

21   "Privacy Act of 1974," and it is mandatory that "no agency shall disclose any record," which is

22   subject to the Act. Likewise, HIP AAA clearly applies to Defendant's VA healthcare records.

23           A clear purpose of the Act is to require litigants to first go to the judge, as a gate-keeper, on

24   such matters. Under HIP AA, Plaintiffs are required to tell the VA that Defendant objects to his

25   records being disclosed. The burden to show good cause and obtain the required order is on the

26   subpoenaing party in bringing a new motion, and not the party asserting their privacy rights.

27   Ill

28   Ill
                                                              5
             Not. Mot. & Motion to Quash Subpoenas; Mem . of Ps & As in Support; Deel. (Case No .: 3:20-cv-04637-VC)
       Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 6 of 32


                                                 CONCLUSION
 1
           This motion should be granted and the subpoenas quashed. Plaintiffs intentionally served
 2
     their subpoenas on short notice and in clear violation of the Privacy Act of 1974, in an effort to
 3
     obtain sensitive personal medical and mental health records of Defendant.
 4
      Dated: July 30, 2021                                      Respectfully Submitted,
 5                                                              ROB BONTA
                                                                Acting Attorney General of California
 6                                                              JEFFREY R . VINCENT
                                                                Supervising Deputy Attorney General
 7
                                                               Isl Daniel B. Alweiss
 8
                                                                DANIEL B . ALWEISS
 9                                                              Deputy Attorney General
                                                                Attorneys for Defendants Sgt. Richard
10                                                              Henderson, Officer Eric Hulbert, and
                                                                Officer Donald Saputa
11

12

13

14

15

16

17

18

19

20

21

22
23

24

25

26

27

28
                                                           6
          Not. Mot. & Motion to Quash Subpoenas; Mem . of Ps & As in Support; Deel. (Case No .: 3:20-cv-046 37-VC)
        Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 7 of 32



 1         DECLARATION OF DANIEL AL WEISS SUPPORTING MOTION TO QUASH

 2   I, Daniel B. Alweiss, declare as follows:

 3            1.    I am an attorney licensed to practice law before all courts in the State of California. I

 4   am a Deputy Attorney General with the Office of the Attorney General for the State of California,

 5   attorneys of record for Defendant CHP Sgt. Richard Henderson. The following facts are based on

 6   my personal knowledge and review of and familiarity with this file , except as to those matters

 7   stated on information and belief. If called as a witness, I could and would testify competently

 8   thereto.

 9            2.    Attached as Exhibit A is an accurate copy of Plaintiffs ' counsel's email of July 21 ,

10   2021 ,

11            3.    Attached as Exhibit B is an accurate copy of Plaintiffs ' Subpoena to Veterans

12   Administration - Long Beach, for Defendant ' s medical and mental health records from 2001 to

13   the present.

14            3.    Attached as Exhibit C is an accurate copy of Plaintiffs ' Subpoena to Long Beach

15   Police Department.

16            4.    Attached as Exhibit Dis an accurate copy of defense counsel ' s email to start the

17   meet and confer process on July 27, and plaintiff's related response.

18            5.    Attached as Exhibit E is an accurate copy of defense counsel ' s email as paii of the

19   meet and confer process on July 28, and plaintiffs related response.

20            6.    Attached as Exhibit Fis an accurate copy of defense counsel ' s email as part of the

21   meet and confer process on July 29 , and plaintiffs related response.

22            7.    On Wednesday, July 21 , 2021 at 2:05 pm, Plaintiffs' counsel emailed a link to obtain

23   the subpoenas to VA-Long Beach and the Long Beach Police Department. In this email ,

24   Plaintiffs ' counsel conducted a "pre-emptive" meet and confer related to Defendant ' s health

25   condition.

26            8.    This email contained 17 links to view the subpoenas, but none of these documents

27   were attached as a PDF file. Defendant' s counsel and his secretary could could view these

28   documents, but could not download or print them. Counsel ' s Outlook email locked up each time
                                                           7
          Not. Mot. & Motion to Quash Subpoenas; Mem . of Ps & As in Supp011; Deel. (Case No. : 3:20-cv-0463 7-VC)
       Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 8 of 32



 1   he attempted to access the documents by clicking the link. The next day, counsel ' s office was

 2   able to download and print these documents through a third-party account with Google. These

 3   subpoenas were physically received in counsel ' s offi ce on Monday, July 26 .

 4         9.     The VA-Long Beach subpoena required production on Monday August 2, and the

 5   Long Beach Police Department subpoena for August 4 . These subpoenas were not timely served

 6   on defense counsel.

 7         10.    On Tuesday, July 27 , counsel emailed and telephoned Plaintiffs ' counsel as a meet

 8   and confer for these subpoenas. On Wednesday, July 28 , the paiiies met and conferred as to these

 9   subpoenas. Plaintiffs ' counsel expressly indicated he did not know if these subpoenas met and

1O   complied with HIPP A and applicable privacy laws. Plaintiffs' counsel agreed to limit the VA

11   subpoena from 2010 to the current, and to be under a protective order.

12         11 .   Later that day, counsel emailed his analysis of Plaintiffs ' authority for the scope of

13   these subpoenas, and Plaintiffs ' counsel rejected it. On Thursday, July 29, counsel emailed

14   another meet and confer letter to Plaintiffs ' counsel expressly asse1iing the Privacy Act of 1974,

15   and requested Plaintiffs withdraw their subpoenas, and bring a noticed motion to obtain a comi

16   order permitting such disclosures . Plaintiffs rejected that idea, and requested Defendant bring this

17   motion to quash.

18         12.    I met and conferred with plaintiffs ' counsel on the issues which are the subject of this

19   motion, to attempt to resolve this matter prior to filing.

20         I declare under penalty of perjury under the laws of the State of California that the

21   foregoing is true and correct, and I have executed this document at Oakland, California.

22   Dated: July 30, 2021

23                                                       Isl DANIEL B. AL WEISS
24                                                          DANIEL B. AL WEISS
                                                            Deputy Attorney General
25

26

27

28
                                                            8
           Not. Mot. & Motion to Quash Subpoenas; Mem. of Ps & As in Support; Deel. (Case No .: 3:20-cv-0463 7-V C)
Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 9 of 32




               Exhibit A
                 Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 10 of 32


Daniel B. Alweiss

From:                              Ben Nisenbaum <bnisenbaum@gmail.com>
Sent:                              Wednesday, July 21, 2021 2:05 PM
To:                                Daniel B. Alweiss
Cc:                               jbcofc; Jim Chanin; John Burris
Subject:                           Salgado deposition notices and subpoenas, original to follow in mail, and other matters
Attachments:                       Henderson Pages from Michele Rice OIS 2017-006 - lndex.pdf



Dan,

Please find attached the notices of depositions for the defendants, CHP officers/pmks , and OPD pmks, and
subpoenas.

Since you haven't responded to my multiple emails seeking deposition dates from you for the CHP witnesses
and defendants, I have no choice but to simply set them. As you can see, I have set them for the weeks of
August 16th and 23rd.

I can work out the witness fees if your office insists on that, but that is not the case for the Defendants I don't
believe.

Also, while you indicated you might not accept service for the non-defendant CHP witnesses, I would point out
that you designated yourself as their contact in your Rule 26 initial disclosures, so service on you is proper as to
them.

Finally, we have learned that your client, Rich Henderson, has told police investigators in the Michele Rice
incident that he suffers from a disorder, apparently PTSD , from his time in the service where his comrades were
killed. We are going to subpoena the VA records for Henderson. These are relevant and discoverable and may
be admissible at trial (see Tan Lam v. City of Los Banos, 976 F.3d 986, 1006-07 (9th Circuit, 2020). I am
attaching for your benefit the redacted Long Beach Police Department report from the interview of your client
in the Michele Rice case, so you understand the basis of the request, and the apparent admission. We will also
subpoena the unredacted report, but I think in all fairness the odds are the relevant redaction was "PTSD",
judging from the context.

I will send the subpoenas in the mail to you as well, to ensure your receipt. Please confirm that you will accept
for CHP witnesses.

I will call you shmily as well.

Ben

Ii _ACFrOg84AxDIHK3VZQoVbAUulFwFs_GsTiRUoMCQG9crpoQ ...                 ~
  _ACFrOgBfZrEelgJNumouENW7xTUXnc2aoD5MP3aZglokay..-l                 G  t
  _ACFrOgBMVK6u8NLA92J9K6aJ6Jj8Pp28tfaQZ8ex5U0gP-k ..              .l 0 t


                                                            1
                   Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 11 of 32


      _ACFrOgBsdl1a2qlCSxH0hpxu0XjqjPULTAUSjECtyqeVJka ...   ~
      ACFrOgBu7tvQgrGwcZ7thAiFVL9eGMfFFVkaECLcyrW1 w9B .. J
                                                               0   i
      ACFrOgBWUggHOk1tMEZL Tax7C8YVb1z7VxPsZpw9aEbgMIX..J
                                                                   0i

      ACFrOgC3IfZl8tv9oV8kQZyO8v14OgwiUzaz0X3L 1IZJT8B ...1° i
Ii    ACFrOgC6if8qni6IEAL5bWy-bKDHoXC7E2SnhPYL 1fFriL..J
                                                           0i

      ACFrOgCHv-jRDR5u-RX9cvdXZG 5uUwG6G3xAcwylu9TZDl...l      0      i
      ACFrOgCILHttpEBC8paBeK8iUrpRrpsQBs4sOqHjlnLC-zb .. .l   0(

      ACFrOgCwADSbhz1ey1xdSOhlyO5yyUHRATSSS8ph9GjDRnf ..       .l 0 i
      ACFrOgD7bfoWALSMOc0HmbvZSk dijiXkbOPRoCH1--C0WK ..       .l 0 i

      ACFrOgDB9NTpcxS3hiaWTesdrp mJGdsH teRzqP89H7Hur ..      .l 0    i
      _ACFrOgDedmYQQpuPRfqSvQDXV3qSLrD3UuxYyTdLqfTefSY, ..l      0i
Ii _ACFrOgDHsJNwcNs4w0ut8BMF14rJttdia5TkcVwqyK9_GGS ...       1° i
      _Salgado deps notice CHP.docJ
                                      0   f
Ill   Salgado deps notice Oakland.docxl
                                          0   f




                                                     2
Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 12 of 32




                Exhibit B
                    Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 13 of 32



 1\ ()   888 (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises In a Civil Action


                                             UNITED STATES DISTRICT COURT
                                                                                for the
                                                                Northern District of California

                                  LS., etal.                                        )
                                    Plaintiff                                       )
                                       V.                                           )        Civil Action No. 3:20-cv-04637 VC
  RICHARD HENDERSON, ERIC HULBERT, DONALD                                           )
        SAPUTAand DOES4·25, inclusive,                                              )
                                   Defendant                                        )

                             SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                               OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                            l:/A Lon g Beach Healthcare System
                                                          5901 East 7th Street, Long Beach, CA 90822
                                                            (Name ofperson to whom this subpoena is directed)

    ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored infonnation, or objects, and to permit inspection, copying, testing, or sampling of the
material: See Attachment A.



  Place: Law Offices of John L. Burris                                                        Date and Time:
         7677 Oakport Street, Suite 1120                                                                          08/02/2021 9:00 am
         Oakland, CA 94621

     0 Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 IPlace,                                                                                   IDate and Time,
        The following provisions ofFed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:             07/21/2021

                                       CLERK.OF COURT
                                                                                                 OR

                                                Signature of Clerk or Deputy Clerk


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) Plaintiffs LS., et al.
_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , who issues or requests this subpoena, are:
 Benjamin Nisenbaum; 7677 Oakport Street, Suite 1120, Oakland, CA 94621; bnisenbaum@gmall.com; (510) 839-5200

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 14 of 32



AO 88B (Rev. 02/14) Subpoena to Produce Documents, lnfonnation. or Objects or to Permit Inspection of Premises In a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information that does
                                                                                  not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incw- substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                  (e) Duties io Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                          information:
   (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form/or Producing Electronically Stored Information Not Specfjled.
 (1) Avoiding Undue Burden or Expense; Sancdons. A party or attorney              !fa subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or In a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may inolude            person responding need not produce the same electronicallv stored
lost earnings and reasonable attorney's fees---on a party or attorney who         information In more than one form.                          •
fails to comply.                                                                     (D) inaccessible Eleclronicaf/y Stored lriformalion. The person
                                                                                  responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                     of undue bw-den or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the info1mation is not
perm it the inspection of premises, need not appear in person at the place of     reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2){C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronico.Jly stored information in the form or fonns requested,      under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the natlll'e of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or Inspection.                                          (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the      subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim wid the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                            information and any copies It has; must not use or disclose the information
   (A) When Required On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      information if the party disclosed it before being notifi ed; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, lfno      resolved.
exception or waiver applies; or
     (Iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
    Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 15 of 32




                                       ATTACHMENT A

                     RICHARD J. HENDERSON (DOB: May 28, 1981)

    1. Any and all documents, computer- or tape-recorded materials, and writings that relate or
refer to the physical, mental, psychological, psychiatric, emotional, or behavioral condition,
diagnosis, treatment, and/or examination of RICHARD HENDERSON from January 1, 2001,
through the present, including but not limited to any records, bills, notes, memoranda, insurance
forms, intake forms, questionnaires, treatment plans, prescriptions issued, tests, test results,
reports, diagnoses, and appraisals of patient status compiled, created, written, maintained or
otherwise involving any of your employees, agents, or treating professionals.

    2. Any and all documents, computer- or tape-recorded materials, and writings that relate or
refer to any communication (whether written, oral, or by other means) with RICHARD
HENDERSON from January 1, 2001, through the present.

    3. Any and all documents, computer- or tape-recorded materials, and writings that relate or
refer to any communication (whether written, oral, or by any other means) with any individual
other than RICHARD HENDERSON from January 1, 2001, through the present, the subject of
which is the physical, mental, psychological, psychiatric, emotional, or behavioral condition,
diagnosis, treatment, and/or examination of RICHARD HENDERSON.
Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 16 of 32




               Exhibit C
                 Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 17 of 32



 AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                            for the
                                                           Northern District of California

                              L.S., et al.                                      )
                                Plaintiff                                       )
                                   v.                                          )        Civil Action No.         3:20-cv-04637 VC
  RICHARD HENDERSON,ERIC HULBERT , DONALD                                      )
        SAPUTAand DOES 4-25, inclusive,                                        )
                               Defendant                                       )

                         SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                           OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                Long Beach Police Department, ATTN: Records_Division Administrator
                                               400 West Broadway, Long Beach, CA 90802
                                                        (Name ofperson to whom this subpoena is directed)

       -6Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
 documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
 material: See Attachment A.



  Place: Law Offices of John L. Burris                                                   Date and Time:
         7677 Oakport Street, Suite 1120                                                                      08/04/2021 9:00 am
         Oakland, CA 94621

     □ Inspection ofPremises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                       IDate and Time,

        The following provisions offed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         07/21/2021

                                   CLERK OF COURT
                                                                                            OR

                                             Signature a/Clerk or Deputy Clerk                               f        Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                 Plaintiffs L.S., et al.
_ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , who issues or requests this subpoena, are :
Benjamin Nisenbaum ; 7677 Oakport Street, Suite 1120, Oakland, CA 94621; bnisenbaum@gmail.com; (510) 839-5200

                                        Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                 Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 18 of 32



 AO 88B (Rev. 02/ 14) Subpoena to Produce Documents, Information , or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

 Civil Action No. 3:20-cv-04637 VC

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                             on (date)                                    ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                       for travel and $                               for services, for a total of$                  0.00



          I declare under penalty ofpe1jury that this information is true .


Date:
                                                                                                     Server's signature



                                                                                                  Printed name and title




                                                                                                     Server's address


Additional information regarding attempted service, etc.:
                Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 19 of 32



 AO 88B (Rev. 02/14) Subpoena to Produce Documents, lnfonnation, or Objects or to Pennit Inspection of Premises in a Civil Action(Page 3)

                               Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
 (c) Pince of Compliance.                                                               (ii) disclosing an unretained expert's opinion or information th at does
                                                                                   not describe specific occurrences in dispute and results from the expert's
   (1) For a Trial, Hearing, or Deposition. A subpoena may command a               study that was not requested by a party.
 person to attend a trial, hearing, or deposition only as follows:                    (C) Specifying Conditions as an Alternalive. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or              described in Rule 45(d)(3)(B), the court may, instead of quashing or
 regularly transacts business in person; or                                        modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly       conditions if the serving party:
 transacts business in person, if the person                                            (i) shows a substantial need for the testimony or material that cannot be
       (i) is a party or a party's officer; or                                     otherwise met without undue hardship; and
       (ii) is commanded to attend a trial and would not incur substantial              (ii) ensures that the subpoenaed person will be reasonably compensated.
 expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or               (1) Producing Doc11me11ts or Electro11ically Stored Information. These
 tangible things at a place within 100 miles of where the person resides, is       procedures apply to producing documents or electronically stored
 employed, or regularly transacts business in person; and                          information:
    (B) inspection of premises at the premises to be inspected.                       (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (d) Protecting a Person Subject to a Subpoena; Enforcement.                       must organize and label them to correspond to the categories in the demand.
                                                                                     (B) Form for Producing Electronically S/ored Information Not Specified.
  (1) Avoiding Undue B11rde11 or Expense; Sanctions. A party or attorney          If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps         information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the              which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must               (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include            person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who           information in more than one form.
fails to comply.                                                                     (D) Inaccessible Eleclronica/ly Stored Informalion. The person
                                                                                  responding need not provide discovery of electronically stored information
  (2) Command lo Produce Materials or Permit Inspection.                          from sources that the person identifies as not reasonably accessible because
   (A) Appearance Nol Required. A person commanded to produce                     of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to           order, the person responding must show that the information is not
 permit the inspection of premises, need not appear in person at the place of     reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,        made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible            26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or           (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to           (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.       under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for         material must:
compliance or 14 days after the subpoena is served. If an objection is made,           (i) expressly make the claim; and
the following rules apply:                                                             (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an           privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                          (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from     trial -preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                    that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
 (3) Quas/ri11g or Modifying a Subpoena.                                          information and any copies it has; must not use or disclose the information
  (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                      infotmation if the party disclosed it before being notified; and may promptly
     (I) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (ill) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Penni/led. To protect a person subject to or affected by a             The court for the district where compliance is required- and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court- may hold in contempt a person
motion, quash or modify the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,               subpoena or an order related to it.
development, or commercial information; or



                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 20 of 32




                                                                                 ATTACHMENT A

                                                              Officer Involved Shooting [OIS 17-006]
                                                                        June 7, 2017 at 2356
                                                                 Studebaker Rd, Long Beach, CA

Any and all UNREDACTED documents that relate to or refer to the above-mentioned matter,
including but not limited to:

        1. Any and all reports, notes, handwritten notes, records, tapes, memorandums,
messages, tape recordings, transcripts or recordings of interviews, reports and statements taken
from witnesses regarding the incident, and any and all documents prepared, investigative rep011s,
body-mounted video footage, dashboard-mounted video footage, surveillance videos, doorbell
videos, photographs, autopsy reports.

        2. All materials compiled and presented for review to the district attorney or to any
person or body charged with determining whether to file criminal charges against an officer in
connection with an incident, or whether the officer's action was consistent with law and agency
policy for purposes of discipline or administrative action, or what discipline to impose or
corrective action to take; documents setting forth findings or recommended findings ; and copies
of disciplinary records relating to the incident, including any letters of intent to impose
discipline, any documents reflecting modifications of discipline due to the Skelly or grievance
process, and letters indicating final imposition of discipline or other documentation reflecting
implementation of corrective action.

        3. Any and all unredacted repo11s, transcriptions, records, and notes of RICHARD
HENDERSON's statement(s) to police regarding the above-mentioned incident. This includes,
but is not limited to, an unredacted copy of the following record:

                                                               DR No 17-33750 Supplement No 85
                                                                                                                                                                                  SuppJemenl No
                                                                                                                                            17-33750                                  0085
        LONG BEACH POLICE DEPARTMENT
                                                                                                                                           Reponaa Oat a
                                                              400 WilST BROADWAY                                                           08/10/2017
                                                                                                                                           Pr1maty0rlen11t
                                                              LONG BEACH , CA 90802                                                        Ol!TINVOLW
                                                                                                                                           Olll<tt
                                                                                                                                           HUB!RT,T!RYL A
                                                              Phone
                                                              562 570-7381 RECORDS
                                                              562 570-7080 E'AX
      :Administrative Information                                                                                                                            .                                    ·
      Aaenrr                                                                      CR No                  S!Jfplf:mtnt/'fo   AIIIOt\H Om                    Rtpcr\H Ti11 1
      LONG BEACH POLICE DEPARTMENT
      c;,o·e;a1-1, ·--·npfr,p- ·                                               --;;::,;~iC! _            - ~o~______oa~;~ 1._2~11                                09: 22
      171S81889        FOLLOW-UP REPORT                                           OFFICER __ INVOLVED _SHOOT IN~- --· _ .
      localk>n - ..                          --   - ---·--··· -- -· ·- - •                                                                                 . ... . .... Cfty -


     -~~~~~:~! RD                                     ,'vei .. .. . iltQC ·---- From Dain     ·- -·-- Froff'l T"Fml! ---·--- --------·--
                                                                                                                                                                      LONG BEACH
       90808                      664                 02              17        06/07/2017            23 : 56
     - Cirrtcor                                                                   ·                l\.nlonment -      --- -~- ·                        ·· ·-- --- - ----- ·
       5577/HUIIERT,TERYL A                                                                        INVBST/GVC/CAP/ROMICIOE
      1mto~, -        ·   - ---   -·--    --·-····· ·---· ·      Auionmcnl                           ·        En11mthy            · - - ···· ··        ·•· ·

      ROBLES,THOMAS MICHAEL                                       PATROL/SOOTH/CFS/Wl                         5577
      Ass~ - ~ - . .                     . -- -     - -- .             c·anndrmiil ___      ·----- ·-···· - - - ------- RMSTmnitcr ·----                           ··pmpT,"mllsi.i1
       INVEST/GVC/CAP/HOMICIOE                           Ol!'E'ICER INVOLVED SHOOTIN8                     . Succe11sfu1                                               Succesafu1
      '6~ rniomc.e, ··- ---- -· ------- ---· -- A.ppm,,010.,e - --····· --- - Appnm1·11n11 - - --·- ---- - ·· ·-----·-
      8332                                                    09/01/2017                    11 : 20 : 49
      ,WITNESS 1:


                                                                                      I l'n
Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 21 of 32




  Interview:


  -
  On 6/8/17 at approximately 0456 hours, I, Detective Hubert along with my partner Detec11ve S. Lasch spoke with
            ■■•••· regarding an Officer Involved Shooting that occurred the night prior a t - Studebaker In the
  City or Long Beach .          )1■■■ Is a CHP Officer and ii was his glrllriend, Michele Rice, whom was
  Involved In the shooting with Long Beach Police Officers. Rice was shot by police and did not survive. The
  lnlel\llew took place In the LBPD MEOC. Also present In the Interview was Deputy District Attorney David Reinert,
  District Attorney Senior Investigator S. Florez as well as CHP Peer Officer Scott Wall. The interview was recorded
  and the following Is a summary or that Interview:
  I■■■ told us that he and his girlfriend, Michele Rice, had been dating lor a little less than 2 years . They had
  known each other longer but had been living together for approximately 1 year and 7 months. On the night or
  6/7/17, they had shared dinner together but later began to argue over when                 ;on was going to come
  for a visit. Rice had never m e t · • · · · son and this was a sensitive Issue for Rice. on the night of 6/7/17,
  Rice overheard a phone conversation between ■■■I and his rather regarding this visit from
  son. In that conversation . ■■■I was telling his father that he was going to watt unlll July to bring hts son
  down for a visit.
  This upset Rice because she believed the visit was going to be ear1 ier than July. • • • • went on to say that
  he was scheduled to serve a search warrant at 0500 hours on 6/8/17 In Compton. Bec11use he had to get up at
  0230 hours to make the 0400 briefing, he told Rice that he did not have time to argue with her at the time .
  I■■■ went into lhelr bedroom and shut the door to go to steep. Rice remained up and was "banging around
  the house". Rice came Into the bedroom 2·3 times slamming drawers . ■■■I explained to Rice that he had
  R~p,on0n'C4f                         - -   -    - -···- -   - - -- - - Pnnied At -
  . 5577 /IWBllRT, !l!ERYL A .... ..                          __   _     10/21/2017 09: 48      Page_ l _ of 4 .. .
                                                                                                                      0048
                                                                                                                 S~pltmtMND
                                                                                             17-33750            0085
      LONG BEACH POLICE DEPARTMENT
    Narrative
   serious things to do tomorrow and he did not have time to argue about this right now.
   Rice was mad and broke up      withJl•I• .    which he stated she has dona In the past a couple of times when she
    was a n g r y , . explained that Rice has depression because she had lost custody of her two kids about 2
    ears a o.             went on to say that Rice left the house and went to bu a pack of cigarettes. This made
               mad as he had gotten her to quit smoking 6 months a o.                stated that Rice came back from
   bu g e cigarettes and continued to bang around the house.                   told Rice if she was going to act like
   this she needed to leave. Rice was extremely upset.


   each other. They continued to argue
   being gone due to her depression.
                                                 ti
   Rice took a credit card that they both shared and e backpack and left.~ e began to text and cell
                                             hn phone and through text m ~ was worried about her
                                                  was worried about Rice being out late on foot because of a prior
   incident where Rice was jogging on t e I e path and a male subject exposed hlmsell to her. ■■•I pleaded
   with Rice to come back to the house. Rice told             she was not coming back "Just like some of your dead
   f r i e n d s ~ laid us he suffers from            ram is lime in the service where some of his comrades were
   killed .....-io1c1     us he "went off on her an called her a "horrible bitch".
              started to cry saying that Rice hung up on him. ■■Ill was able to go onllne and see If there were
  an char es to their credit care!. ■■■I saw that there was a 520 charge al Dick's Palm Tree Liquor.
              knew she hed bought hard alcohol adding that she gets mean when she drinks hard alcohol.
              added she has not had hard alcohol for the last 9 months to a year. 11111111■ recalled a really big
  argument hey had 9 months ago when they broke up . • • • • told us on this occasion he was sober and had
  driven Rice and his work buddy, -       lo Cowboy-ount      bar where Rice and -      did Jack Daniel shots, Rice
  became very nasty and they argued.Rice called                 every name underilie'sun and Rice later apologized
  saying she would never drink hard alcohol again.               added that none of his arguments with Rice have
  ever been physical.



  they spoke.
                       f
  11•11 told us that on the night of the Incident after he had seen the S20 charge at the liquor store, he asked
  Rice on the phoni she was drunk. Rice told htrn she was as
                                                                                                rce
                                                                            could hear her "chugging" the drink as
                           told Rice to come home so she would not be arrested or ra;d,         told I             she
  could take care o erself because she had taken something (referriniM!o   a un .               told us It was 111 this
  point ha realized that she had taken her Glock 22 handgun with her.              added I at the gun used to
  belong to him but he had transferred It to her at Ammo Brothers on A ondra approximately 6 months ago,
              told us Rice wanted to be e cop and she wr(n aprcant with the Long Beach Police Department and
   had recently completed her psyche test on the 21st.             continued to cry saying Rice had applied for her
  carrying a concealed weapon permit. ■■■I adde e wou d hsve never given her a gun if he knew she was
  going lo do something like this.
  ■11■1 pleaded with Rice to coma home since she was drunk and armed with a gun adding she would never
  get hired If she got caught. I■■•• told her lo come home and he did not want to call the police. Rice asked
               w hslle a -ut l fthe gun in her mouth right now?                pleaded with her to come home and bring
  the gun home.                 did not want her lo hurt herself, or hurt an officer or have an officer have to shoot her.
  Rice hung up on                . ■■■I tried lo call back. Al some point Rice answered and told ■■Ill that
  she wanted to play a e game W I ~ began talking about what a good shot Rice was and how
  they used to shoot often together. ~ he paid for Rice to take a CCW training course end she loved
   shooting.              told us that when Rice spoke about wanllng-o        la a ame with him he asked her what she
  was talking Bllout. Rice told ■■■I she was going to kill him.                       went on to say that he was unsure of
   her exac1 statement but II was something to the effect of "I am going tog ve you a reason to kill me", or
Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 22 of 32

    something similar.

   ■•••■       continued by saying that Rice knew that   I····      does not go anywhere unless he Is armed. Based
    on Rice being armed and drunk, • • • • • • made a decision lo leave his house lo avoid confronlallon.
                 truck was parked In Front of his house facing southbound on the service road of Studebaker. As
               drove southbound on the service road, he saw Rice walking northbound on the west sidewalk.
               decided to continue driving and pass her. As he was doing so, he heard a pop that he believed was a
                         believed he was being shot at. ■■■I looked at Rice and saw her fire a round toward


                                                                                                                      0049
                                                                                                               S1.9pl1m1n1 N:.
                                                                                       17-33750                0085
     LONG BEACH POLICE DEPARTMENT
                    clarified what he saw saying that by the time he heard the first "pop" he was in the process of
   looking an , enlifying Rice. After Identifying her, he saw her shoot a round Into the dirt of the parkway on the
   west side of Studebaker approximately 3-4 houses north of Spring Street. ■■■I told us after the second
   shot, ■■■I hll the gas passing Rice.
                 went on lo say that Rice "had him" if she wanted ta shoot nlm when he passed In the truck.
    meant that his position as he passed her was close enough for Rice to shoot him easily If she wanted to.
                 told us he debated stopping and getting out to try and disarm her. iilili■■• wondered if she was
   really trymg ta kill him or If she was trying lo gel him to shoal her. ■■■I was scared lhat he was going to lose
    his job or that his son was going to be fatherless so he decided to drive around t h e ~ called 911
   and told them he was shot at by his girlfriend and that she was armed and suicidal. -           ~dd~~ lhat he
   remained on the phone with the dispatcher to give a description of Rica as well as hrs resldenUal address that she
   may be returning to. After giving the dispatcher this Information, ■■■I was contacted by a LBPD motor
   officer .
  • • • • • overheard the police radio say that someone had Rice at gunpoint. Soon after, ■••I heard what
  he thought was about 40 gunshots In succession. • • • • backed off his estimate of 40 gunshots and said he
  wasn't sure.             be an lo cry and told us he knew ~he WB5 dead. ■■■I laid us he has numerous
  guns In his house.              told us he has a safe as well as 4 department-1uued guns,     j.1.1111
                                                                                                   stated 3 of
  lhe 4 department- ssue guns were on the couch ready to go for the warrant he was scheduled to serve the neKI
  morning. ■11■1 staled there were a 9mm and a .40 caliber pistol In his drawer that he usually lakes running


               sta.ted that Rice owns 3
  .45 caliber pistol and a Glock 22.
                                          rrt
  and the rest or his guns are locked in the safe. ■■■I estimated that he has approximately 45 guns.
                                             Srnllh and Wesson MMP Shield ,40 caliber pistol, a Si Sauer P220
                                              added that all pistols are registered to her,
   his Glock 27 on his person durln 1h s n dent but never firecl his gun. I es~ed
                                                                                                        tolcl us he had
                                                                                              for Ices cell phone
  number and he gave It as ■■-■1· I asked ■■■ ifwe could downloa hrs phone In order to have the
  documentation of thelr conllersa ens t roul!!out  e n g t.              told us he would ralher not tum over his
  phone because of all the personal content.            was will ng to screen shot the conversation between him
  and Rice. We later spoke      toillilil!III
                                          an  e agreed to turn over his phone as well as signing a Consent to
  Search form allowing the Long Beach Police Department to download certain portions or his phone. For further,
  see Consent to Saarch form.
              told us lhal Rice did not own a car but often drove his pick up when he was at work using his work
  veh ol .              stated that Rice worked at            al Spring and Palo Verde In the Cily or Long Beach. I
  asked               f Rice took   anymedication for her depregslon. 1          told us that she does not nor does
  she take any other medications. I  ■ ••· added that Rice did not have any medical Insurance. ■•■I told
  us that Rice has never been violent with him but he did know of an Incident Rice had with her ex-husband in
  Orange County where she was arrested for 243 (e)(1 ). ■■■I added that the District Attorney's office never
  faed charges on her.
                   ed about Rice trying lo gel her life back together by getting hlrad and/or Joining the reserves. I
                      what time he would estimate that lhe arguing began. ·••■■ estimated that it was
  app o m ly         39 hours. I clarified If the fight was about Rice meeting his son and ■■■I. stated that the
  fight started because the date got chan ed for when                    son was coming for a Visit. Rice was particularly
   sensillve to the topic of meetin                   son.            gave us Rice's mom's name as             1         1
  and her father's name of                                   d not have their hone numbers but staled the have a
  home in               and                            gave us the address i
                             ave us an email that Rice's parents both use as


               told us Rice left the house after the argument at approximately 2108 hours. When Rice left she left her
   house key saying she would not need II anymore. ■■■I did not see Rice lea11e with the gun. ■--·
  assumed she had her Glock pistol because she always kept II In the kitchen and when he looked that night after
  she left !he gun was gone. I asked ·••■ If he was able lo hear any voices as he sat In his truck being
  contacted by police more speclficeliv whether or not he could hear If Rice was yelling ta police.    iiiiiilli'tolcl
                                                                                                                   us
  ·ir;;;onomc.1                                               tiiiiifr.-··-·
  -~577/ff!ral!:~T1_!;RrL A
                                                -,                               --            ···"·
                                           . --·-··-·-·-·--·----10/21/2017_ 09 _: 4_B_ __ l'aae, 3 of 4
                                                                                                              ·----- e050
                                                                                                               SuppJtmenl NlJ
                                                                                       17-33750                0085
    LONG BEACH POLICE DEPARTMENT
    Narrative
   he did not hear anything said by Rice and he could only hear a male voice that he believed to be police.
               could hear that male voice saying "Police".

   I asked -              If there were other issues with he and Rice besides her not meeUng ·••■• son.
   ~              - - - -~e has dogs that he is extremely close to. ■■■I started to cry abOJ!!Jl!!.relationshlp with
Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 23 of 32

                 to d us he has dogs that he is extremely close to.               sta_rted to cry-about his relationship with
                             explained that he hated leaving hie dogs et home with his schedule, 11■■1 told us that
       s dogs.
    Rice was good lo ave around lo help care Aft his
    fives with his mom In ■■■■· I asked
                                                         tor.    I asked              where his son lived and he told us he
                                                                to describe the shooting. • • • • • told us he did not
    see her fire the first roun , e on heard tt.      er t e nit round, • • • • • was able to focus on Rice end where
    she was on the sidewalk.                 saw Rice holding a gun In her r1ght hand es she ehol a round Into the
    parkway In front of her enabllng               to see a nash of dirt kick up. ■l■•I estimated that he was
    appro)llmately 20 feel north of R ce n I middle of the service road et the time she fired that second shot.



                                                                f : .~·: : .:.•z~•.::t:::~-.~:::
      11         added that had her shot not been low, the round was In his path and would have hit him If shot higher.

    •their
      hootl,,         n
               h.. t7 ".~: ~:::::·.:.•;::•:;-:•.~~. had
           location with each other. The last location
                                                       ,~~~~~                                     ·~:,h~
                                                          for Rice before the shooting was at the Fr1sbee
   golf course on the southeast comer of Spring Street and tudebaker Road. ■■■I went on to tell us that Rice
    loves police officers and has always been e supporter of polfce. Detective Lasch asked • • • • how rest he
   was traveling on the service road as he was leaving his house and saw Rice. ■■■I estimated that he was
   driving approximately 15-20 mph. Iii■■ want on to say he passed Rice on the sidewalk as he drove
   southbound on the service road of Studebaker- turned west which allowed him lo continue on the
   service road of what was now Spring 5:eel
   Petaluma, as he was calnng 911 .
    on Studebaker but this lime on the ma n road.
                                                        enmu
                                                           then turned northbound on the firs! street, which Is
                                                          an Rosebay eastbound and then turned southbound again
                                                              saw several pollce cars arriving as he reached Spring
   Street a aln. • • • • lhen made a U-tum at Spring lreel and continued northbound Studebaker. At this point
               realized he was being followed by a Long Beach Police molar officer.      iilliilili
                                                                                                 made a le~ on
   Rosebay westbound) and quickly turned southbound Studebaker Road on the service road.·••■ felt that
   he was far enough north to not encounter Rice If she was continuing northbound on the west sidewalk of
   Studebaker.
   l■■I told us he did not see Rice again. • • • • described Rice as wearing a gray hoodle and black
   shorts or black bottoms. ■■■I told us when he ten the house he locked it and turned the alarm on.
                told us he was In a shooting last July In Orange C o   . u n . told us that his ex-wife was more
   supportive of him during this time than Rice, Rice was Jealous of           and his job and his upbringing.
      1         told us Rice has been real happy in the last 6 months and they ave been getting along. 1 1
   told us how much fun Rice was and how much he enjoyed being around her.
   Our Interview concluded al 0546 hours.




  -ir~Piirt Orikiir          _ _ ___ ______ ,. ____ _
                                                              . P/<ltodlll       ··- - -- --
   ~-~_77 /HUBERT, !!!IR:n.__~ _                            ·- - l0/21/2017 09 _:ii!__ ____ ·- Paqe __ 4 _ot'   4._____
                                                                                                                      6051
Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 24 of 32




               Exhibit D
                  Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 25 of 32


Daniel B. Alweiss

From:                              Ben Nisenbaum < bnisenbaum@gmail.com>
Sent:                              Tuesday, July 27, 2021 6:20 PM
To:                                Daniel B. Alweiss
Subject:                           Re: LS v. Henderson et al: Motion to quash subpoenas



okay.

On Tue, Jul 27, 2021 at 5:38 PM Daniel B. Alweiss <Daniel.Alweiss@do j.ca.gov> wrote:

I will call you at 11 :30 a.m.




From: Ben Nisenbaum <bnisenbaum@gmail.com>
Sent: Tuesday, July 27, 2021 5:05 PM
To: Daniel B. Alweiss <Daniel.Alweiss@doj.ca.gov>
Subject: Re: LS v. Henderson et al: Motion to quash subpoenas




Hi Dan,



My cell is best: (510) 282-3390. I'm available now to about 5 :30, or tomorrow after 11 :30.

Sent from my iPhone



           On Jul 27, 2021, at 3:50 PM, Daniel B.Alweiss<Daniel.Alweiss@doj.ca.gov> wrote:



           Mr. Nisenbaum:



             I just called your office and left a voicemail indicating I would like to speak with you on the
           telephone to meet and confer with you, pursuant to ND Loe. Rule 37-1 , about the scope of yo ur
           subpoena to the VA and Long Beach Police Depaiiment as relates to the personal records of
           Sgt. Henderson.




                                                           1
               Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 26 of 32

        Please advise me of the best time and number to reach you for this conference. We need to
       have this conference ASAP due to the very sho1i date your subpoena calls for
       production. Thank you.




       Daniel B. Alweiss

       Deputy Attorney General

       Office of the Attorney General

       1515 Clay Street, 2 !51 Fl.

       Oakland, CA 94612-0550

       Tel: 510-879-0005




       CONFIDENTIALITY NOTICE: This communication with its contents may contain
       confidential and/or legally privileged information. It is solely for the use of the intended
       recipient(s). Unauthorized interception, review, use or disclosure is prohibited and may violate
       applicable laws including the Electronic Communications Privacy Act. If you are not the
       intended recipient, please contact the sender and destroy all copies of the communication.


CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential and/or legally
privileged information. It is solely for the use of the intended recipient(s). Unauthorized interception, review,
use or disclosure is prohibited and may violate applicable laws including the Electronic Communications
Privacy Act. If you are not the intended recipient, please contact the sender and destroy all copies of the
communication.




                                                       2
Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 27 of 32




                Exhibit E
                   Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 28 of 32


Daniel B. Alweiss

From:                               Ben Nisenbaum <bnisenbaum@gmail.com>
Sent:                               Wednesday, July 28, 2021 9:04 PM
To:                                 Daniel B. Alweiss
Cc:                                 Chanin's Office
Subject:                            Re: LS v. Henderson : VA and Long Beach PD subpoenas



Hi Dan,

I don't agree . I think that misses the point. You are making admissibility arguments, not discoverability arguments. In
order to protect the privacy rights, I would agree to a protective order on responsove documents.

I have a pretty good foundation for the PTSD issue as to Henderson, as I think you understand now . The evidence would
be relevant to the 4th Amanedment issues as well as 404b type evidence and Henderson's credibility.

Furthermore, there are in my view very significant discrepant claims by Henderson relative to other officers' accounts.
And then there is the identical factual alleged-mistake in Villanueva . None of this can be viewed in isolation, but taken
as a whole I don't think there's any doubt we are entitled to discovery aimed at your client's mental health records in
particular. We certainly have no other Avenue of getting the discovery, and we have a compelling need for it.

In any event, I'm not persuaded by your points to withdraw the subpoena, so you would need to go forward with your
motion.

Ben
Sent from my iPhone



          On Jul 28, 2021, at 6:49 PM, Daniel B. Alweiss <Daniel.Alweiss@doj.ca .gov> wrote:



          Mr. Nisenbaum:

           I have reviewed the case of Lam v. City of Los Banos, 976 F.3d 986 (9th Cir 2020), and
          assessed your argument that this is authority for you to conduct wide-open discovery of Sgt.
          Henderson' s health care, with a focus on his mental health treatment, from 2001 to the
          current. In our discussion, you have agreed 2011/201 0+/- time period (post military), to the
          current, would be more appropriate.

           Although I am still studying the issue, I write this email to ask that you withdrawal these two
          subpoenas now (VA and Long Beach PD), without prejudice to re-serving them at a later date,
          provided you can show a credibility issue with Henderson. Indeed, in Lam the shooting officer
          had a laundry list of inconsistencies in his testimony as relates to the scissors, and two eye
          witnesses never saw the scissors near the decedent ' s body, and the one officer who said he saw
          them, but inexplicably slid them away before the photo of the victim, is also a red flag. Under
          those facts , I would agree you should be entitled to pursue medical & psych records. I would go
          further and agree you could pursue vision records and even attempt a neuropsych IME, in good
          faith.


                                                             1
        Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 29 of 32
  Contrasted here, there are no credibility issues with Henderson. At most, he had an officer's
name wrong, but immediately clarified that on the scene. It is my impression that absent some
showing of Henderson' s credibility being in issue, your subpoenas are unwarranted and
prejudicial to Henderson, and certainly not probative of what he perceived that
evening. Additionally, when this discovery is weighed against the privacy interests of medical
treatment and the strong public policy to encourage mental health treatment, I believe the judge
would be justified in quashing your subpoenas now. Perhaps after taking the officers'
depositions you find a credibility issue. In that case, I recommend we address the issue again at
that point.

 I will follow with a letter by Friday, addressing the scope of our meet and confer on this matter.

Daniel B. Alweiss
Deputy Attorney General
Office of the Attorney General
1515 Clay Street, 21 st Fl.
Oakland, CA 94612-0550
Tel: 510-879-0005



CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential
and/or legally privileged information. It is solely for the use of the intended recipient(s).
Unauthorized interception, review, use or disclosure is prohibited and may violate applicable
laws including the Electronic Communications Privacy Act. If you are not the intended recipient,
please contact the sender and destroy all copies of the communication.




                                                2
Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 30 of 32




                Exhibit F
                  Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 31 of 32


Daniel B. Alweiss

From:                             Ben Nisenbaum <bnise nbaum @gmai l.com >
Sent:                             Thursday, July 29, 2021 12:56 PM
To:                               Daniel B. Alweiss
Cc:                               Chanin's Office; Ruby Yearling
Subject:                          Re: LS v. Henderson - subpoenas to VA Long Beach and Long Beach PD



As I indicated, please move forward with your motion to quash.

Ben




Sent from my iPhone




        On Jul 29, 2021, at 12:17 PM, Daniel B. Alweiss <Daniel.Alweiss@doj.ca.gov> wrote:



        Mr. Nisenbaum:

         This is my final request that you kindly withdrawal your subpoenas to VA Long Beach and
        Long Beach PD which relate to the medical and mental health records of my client, Sgt.
        Henderson.

         In our meet and confer effort, you stated you did not know if these subpoenas met HIPP A and
        federal law requirements as relates to privacy rights.

         Under 5 U.S.C. section 522(a): "No agency shall disclose any record which is contained in a
        system of records by any means of communication to any person, or to another agency, except
        pursuant to a written request by, or with the prior written consent of, the individual to whom the
        record pertains." 5 U.S.C. § 552a(b). This is the "no disclosure without consent" rule. And Sgt.
        Henderson does not consent.

         Also, Sgt. Henderson objects to such subpoenas and disclosures under 45 CFR section
        164.512(e )(1 )(iii).

         The courts are also clear that a subpoena under your signature " is not a comi order." (5 U.S.C.
        § 552a(b)(l l).) Your attempt to move forward with these subpoenas is in direct violation of 5
        U.S.C. § 552a(b), and I respectfully request you immediately notify the recipients you are
        withdrawing these subpoenas, and file a noticed motion for a court order to permit these
        disclosures.

           Absent your agreement, we will have to file a motion to quash and seek a protective order.


        Daniel B. Alweiss
        Deputy Attorney General
        Case 3:20-cv-04637-VC Document 39 Filed 07/30/21 Page 32 of 32

Office of the Attorney General
1515 Clay Street, 21 st Fl.
Oakland, CA 94612-0550
Tel: 510-879-0005



CONFIDENTIALITY NOTICE: This communication with its contents may contain confidential
and/or legally privileged information. It is solely for the use of the intended recipient(s).
Unauthorized interception, review, use or disclosure is prohibited and may violate applicable
laws including the Electronic Communications Privacy Act. If you are not the intended recipient,
please contact the sender and destroy all copies of the communication.




                                               2
